Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowability of claims 4-9,12,15-20,22-27,29-31 and 33-37 is indicated because, regarding claim 4, the closest prior art of record (Bolmer) fails to disclose heating a portion of the outer surface of the metallic wall with an induction heater. Gustavsson teaches the use of an induction heater to heat a wall adjacent fusible material, but fails to disclose causing an inner annular surface of the fusible material to melt while a solid outer annular portion of the fusible material remains in solid form. Regarding claim 22, Bolmer fails to disclose applying the fusible material in a ring form to the outer surface of the metallic wall and heating the wall with an induction heater. Gustavsson teaches the use of an induction heater to heat a wall adjacent fusible material, but fails to disclose causing an inner annular surface of the fusible material to melt while maintaining a solid outer annular portion of the fusible material in solid form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Primary Examiner, Art Unit 3761